       Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 1 of 52                                         8/3/2018 8:01 PM
                                                                                         Chris Daniel - District Clerk Harris County
                                                                                                           Envelope No. 26514904
                                                                                                                 By: Duane Gilmore
                                                                                                           Filed: 8/3/2018 8:01 PM




                                           CAUSE NO. 2016-87708


HASSELL CONSTRUCTION CO., INC., et al,              §                IN THE DISTRICT COURT OF
      Plaintiffs                                    §
                                                    §
v.                                                  §                HARRIS COUNTY, TEXAS
                                                    §
ROYCE HASSELL, et al,                               §
      Defendants                                    §                61st JUDICIAL DISTRICT COURT


                                              NOTICE OF APPEAL



        Defendant Royce Hassell desires to appeal the failure of the trial court to rule on the motion to

dismiss brought by Defendant, Royce Hassell, under Chapter 27 of the Texas Civil Practice & Remedies

Code to dismiss the counter-claims of Michael Hassell, Phillip Hassell, and Shawn Hassell Potts and the

original claims of Jason Hassell in Cause Number 2016-87708, Hassell Construction Company, Inc. v. Royce

Hassell, et al; in the 61st Judicial District Court of Harris County, Texas.

         This is an accelerated appeal under TEX. PRAC. & REM. CODE § 27.008(b). TEX. R. CIV. P. 28.1

(“appeals required by statute to be accelerated or expedited”).

        The accelerated appeal will be to the First or Fourteenth Court of Appeals at Houston, Texas.

         I certify that no related appeal or original proceeding has been previously filed in

either the First or Fourteenth Court of Appeals.



                                                            Respectfully submitted,

                                                            /s/ Silvia T. Hassell
                                                            SILVIA T. HASSELL
                                                            Texas Bar No. 09205200
                                                             12807 Haynes Rd., Bldg. C
                                                             Houston, Texas 77066
                                                            Tel. 713-665-2442
                                                            Fax. 713-665-0369
       Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 2 of 52



                                                         E-Mail: sehassell@aol.com
                                                         Attorney for Royce Hassell




                                        CERTIFICATE OF SERVICE

        I hereby certify that on 3rd day of August, 2018, a true and correct copy of the foregoing
instrument was served on all known counsel of record in accordance with the Texas Rules of Civil
Procedure by Texas E-file and serve.



                                                            /s/ Silvia T. Hassell
                                                         SILVIA T. HASSELL
       Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 3 of 52                                8/7/2018 2:12 PM
                                                                                Chris Daniel - District Clerk Harris County
                                                                                                  Envelope No. 26573835
                                                                                                           By: Bonnie Lugo
                                                                                                  Filed: 8/7/2018 2:12 PM



                                    CAUSE NO. 2016-87708


HASSELL CONSTRUCTION CO., INC.,                      §       IN THE DISTRICT COURT
                                                     §
       Plaintiffs                                    §
                                                     §
       v.                                            §       OF HARRIS COUNTY, TEXAS
                                                     §
ROYCE HASSELL AND SILVIA HASSELL,                    §
    Defendants                                       §       61st JUDICIAL DISTRICT


                            SUGGESTION OF BANKRUPTCY,
                             NOTICE OF AUTOMATIC STAY
                          AND NOTICE PURSUANT TO T.R.A.P. 8

       R. Hassell & Company, Inc. (“RHC”) and R. Hassell Builders, Inc (“RHB).,

Plaintiffs/Garnishors in the related case, Cause Number 2013-61995-A, R Hassell & Co., Inc., et

al v. CommunityBank of Texas, N.A., which case has been placed on bankruptcy hold, file this

Suggestion of Bankruptcy and Notice of Automatic Stay pertaining to the filing by R. Hassell &

Co., Inc. and R. Hassell Builders, Inc. of a bankruptcy petition as follows:

    On August 3, 2018, in this case Royce Hassell filed a Notice of Appeal of the failure of the

trial court to rule on the motion to dismiss brought by Royce Hassell under Chapter 27 of the Texas

Civil Practice & Remedies Code to dismiss the counter-claims of Michael Hassell, Phillip Hassell

and Shawn Hassell Potts and the original claims of Jason Hassell in this case. The claims of

Michael Hassell, Phillip Hassell, Jason Hassell and Shawn Hassell Potts include claims pertaining

to the garnishment action pending in Cause Number 2013-61995-A, wherein the Plaintiff in this

case, Hassell Construction Company, Inc. as controlled by Michael Hassell, Phillip Hassell, Shawn

Hassell Potts and Jason Hassell, has also asserted the same or similar claims which are also subject

to a Chapter 27, Texas Civil Practice & Remedies Code Motion to Dismiss.
       Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 4 of 52




    Rule 8.1 of the Texas Rules of Appellate procedure provides that “[a]ny party may file a notice

that a party is in bankruptcy” which notice is to contain, “(a) the bankrupt party’s name; (b) the

court in which the bankruptcy proceeding is pending; (c) the bankruptcy proceeding’s style and

case number, and (d) the date when the bankruptcy was filed.”

    RHC and RHB notify the Court that according to Public Access to Court Electronic Records

(PACER) a chapter 11 bankruptcy proceeding was filed by R. Hassell & Company, Inc. on July 2,

2018, in the United States Bankruptcy Court for the Southern District of Texas – Houston,

Division. A copy of the Petition (from PACER) is attached hereto as Exhibit A. Also, According

to Public Access to Court Electronic Records (PACER) a chapter 11 bankruptcy proceeding was

filed by R. Hassell Builders, Inc. on July 2, 2018, in the United States Bankruptcy Court for the

Southern District of Texas – Houston Division. A copy of the Involuntary Petition (from PACER)

is attached hereto as Exhibit B.

       Pursuant to the United States Bankruptcy Code, the commencement of the above-described

bankruptcy case triggered an automatic stay which precludes further prosecution of claims

pertaining to the bankruptcy estate of R. Hassell & Co., Inc. and R. Hassell Builders, Inc. See 11

U.S.C. Section 362(a). The current lawsuit may involve claims and causes of action that are

precluded by the automatic stay imposed pursuant to the Involuntary Bankruptcy Case.
      Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 5 of 52




       For the above reasons, Respondents pray the Court take notice of such bankruptcy filing

and acknowledge the prohibitions of the automatic stay until further appropriate court orders.

       Respectfully submitted this 7th day of August, 2018.

                                             Respectfully submitted,

                                             PENDERGRAFT & SIMON, LLP

                                             /s/ Leonard H. Simon
                                             By: Leonard H. Simon, Esq.
                                             TBN: 18387400; SDOT: 8200
                                             lsimon@pendergraftsimon.com
                                             Robert L. Pendergraft
                                             TBN: 15743500; SDOT: 730
                                             rlp@pendergraftsimon.com
                                             America Tower
                                             2929 Allen Parkway, Suite 200
                                             Houston, Texas 77019
                                             (713) 737-8207 (Direct Phone)
                                             (832) 202-2810 (Direct Fax)
                                             (713) 528-8555 (Main Phone)
                                             (713) 868-1267 (Main Fax)

                                             ATTORNEY FOR R. HASSELL HOLDING
                                             COMPANY, INC., R. HASSELL & COMPANY,
                                             INC. AND R. HASSELL BUILDERS, INC.




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 7, 2018, a true and correct copy of the above Suggestion of
Bankruptcy, Notice of Automatic Stay and Notice Pursuant to T.R.A.P 8 has been served on all
counsel of record in accordance with the Texas Rules of Civil Procedure by Texas E-File and
Serve.

                                                            /s/ Leonard H. Simon
                                                            Leonard H. Simon
                    Case 19-03452
                      Case 18-33608Document
                                    Document1-32 FiledininTXSB
                                              1 Filed      TXSBon
                                                                on07/02/18
                                                                   05/03/19 Page
                                                                             Page16ofof552

 )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH
 8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH
 6287+(51',675,&72)7(;$6
                                                                                                                                                 A
                                                                                                                      &KHFNLIWKLVLVDQ
 &DVHQXPEHU LINQRZQ                                      &KDSWHU                                                DPHQGHGILOLQJ


2IILFLDO)RUP
9ROXQWDU\3HWLWLRQIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                                                                                          

,IPRUHVSDFHLVQHHGHGDWWDFKDVHSDUDWHVKHHWWRWKLVIRUP2QWKHWRSRIDQ\DGGLWLRQDOSDJHVZULWHWKHGHEWRU VQDPHDQG
WKHFDVHQXPEHU LINQRZQ )RUPRUHLQIRUPDWLRQDVHSDUDWHGRFXPHQW,QVWUXFWLRQVIRU%DQNUXSWF\)RUPVIRU1RQ




                                                                                                                    k
,QGLYLGXDOVLVDYDLODEOH




                                                                                                                 ler
                                                                                                              tC
   'HEWRU VQDPH                     5+DVVHOO &R,QF

   $OORWKHUQDPHVGHEWRUXVHG




                                                                                                          ric
     LQWKHODVW\HDUV




                                                                                                       ist
     ,QFOXGHDQ\DVVXPHGQDPHV




                                                                                                   lD
     WUDGHQDPHVDQG doing
     business as QDPHV




                                                                                          nie
   'HEWRU VIHGHUDO(PSOR\HU
                                                       ±                                          
     ,GHQWLILFDWLRQ1XPEHU (,1
                                                                                     Da
   'HEWRU VDGGUHVV                  3ULQFLSDOSODFHRIEXVLQHVV                                      0DLOLQJDGGUHVVLIGLIIHUHQWIURPSULQFLSDO
                                                                                    is
                                                                                                        SODFHRIEXVLQHVV
                                                                                hr


                                       +D\QHV5G%OGJ&
                                                                           C



                                       1XPEHU         6WUHHW                                            1XPEHU     6WUHHW
                                                                       of




                                                                                                        32%R[
                                                                    e
                                                               ffic




                                       +286721                             7;       
                                       &LW\                                6WDWH    =,3&RGH            &LW\                         6WDWH   =,3&RGH
                                                       O




                                                                                                        /RFDWLRQRISULQFLSDODVVHWVLIGLIIHUHQW
                                                  y




                                       +DUULV                                                           IURPSULQFLSDOSODFHRIEXVLQHVV
                                               op




                                       &RXQW\
                                       C




                                                                                                        1XPEHU     6WUHHW
                                   ial
                               fic
                          of




                                                                                                        &LW\                         6WDWH   =,3&RGH
                        Un




   'HEWRU VZHEVLWH 85/

   7\SHRIGHEWRU                    ;       &RUSRUDWLRQ LQFOXGLQJ/LPLWHG/LDELOLW\&RPSDQ\ //& DQG/LPLWHG/LDELOLW\3DUWQHUVKLS //3
                                               3DUWQHUVKLS H[FOXGLQJ//3
                                               2WKHU6SHFLI\




2IILFLDO)RUP                          9ROXQWDU\3HWLWLRQIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                                               SDJH
                    Case 19-03452
                      Case 18-33608Document
                                    Document1-32 FiledininTXSB
                                              1 Filed      TXSBon
                                                                on07/02/18
                                                                   05/03/19 Page
                                                                             Page27ofof552
'HEWRU 5+DVVHOO &R,QF                                                               &DVHQXPEHU LINQRZQ

   'HVFULEHGHEWRU VEXVLQHVV        A. Check one:

                                            +HDOWK&DUH%XVLQHVV DVGHILQHGLQ86& $
                                            6LQJOH$VVHW5HDO(VWDWH DVGHILQHGLQ86& %
                                            5DLOURDG DVGHILQHGLQ86& 
                                            6WRFNEURNHU DVGHILQHGLQ86& $
                                            &RPPRGLW\%URNHU DVGHILQHGLQ86& 
                                            &OHDULQJ%DQN DVGHILQHGLQ86& 
                                       ;    1RQHRIWKHDERYH


                                       B. Check all that apply:




                                                                                                               k
                                                                                                            ler
                                            7D[H[HPSWHQWLW\ DVGHVFULEHGLQ86&
                                            ,QYHVWPHQWFRPSDQ\LQFOXGLQJKHGJHIXQGRUSRROHGLQYHVWPHQWYHKLFOH DVGHILQHGLQ




                                                                                                         tC
                                            86&D
                                            ,QYHVWPHQWDGYLVRU DVGHILQHGLQ86&E D 




                                                                                                     ric
                                                                                                  ist
                                       &   1$,&6 1RUWK$PHULFDQ,QGXVWU\&ODVVLILFDWLRQ6\VWHP GLJLWFRGHWKDWEHVWGHVFULEHVGHEWRU6HH
                                            KWWSZZZXVFRXUWVJRYIRXUGLJLWQDWLRQDODVVRFLDWLRQQDLFVFRGHV




                                                                                             lD
                                                                  




                                                                                       nie
   8QGHUZKLFKFKDSWHURIWKH       Check one:
     %DQNUXSWF\&RGHLVWKH
     GHEWRUILOLQJ"                         &KDSWHU                            Da
                                            &KDSWHU
                                                                             is
                                       ;    &KDSWHU Check all that apply:
                                                                         hr

                                                        ; 'HEWRU VDJJUHJDWHQRQFRQWLQJHQWOLTXLGDWHGGHEWV H[FOXGLQJGHEWVRZHGWR
                                                            LQVLGHUVRUDIILOLDWHV DUHOHVVWKDQ DPRXQWVXEMHFWWRDGMXVWPHQWRQ
                                                                     C



                                                            DQGHYHU\\HDUVDIWHUWKDW 
                                                                 of




                                                                 7KHGHEWRULVDVPDOOEXVLQHVVGHEWRUDVGHILQHGLQ86& ' ,IWKH
                                                             e




                                                                 GHEWRULVDVPDOOEXVLQHVVGHEWRUDWWDFKWKHPRVWUHFHQWEDODQFHVKHHW
                                                         ffic




                                                                 VWDWHPHQWRIRSHUDWLRQVFDVKIORZVWDWHPHQWDQGIHGHUDOLQFRPHWD[UHWXUQRULI
                                                                 DOORIWKHVHGRFXPHQWVGRQRWH[LVWIROORZWKHSURFHGXUHLQ
                                                                 86&  % 
                                                  O




                                                                 $SODQLVEHLQJILOHGZLWKWKLVSHWLWLRQ
                                               y
                                            op




                                                                 $FFHSWDQFHVRIWKHSODQZHUHVROLFLWHGSUHSHWLWLRQIURPRQHRUPRUHFODVVHVRI
                                                                 FUHGLWRUVLQDFFRUGDQFHZLWK86& E 
                                        C




                                                                 7KHGHEWRULVUHTXLUHGWRILOHSHULRGLFUHSRUWV IRUH[DPSOH.DQG4 ZLWKWKH
                                       ial




                                                                 6HFXULWLHVDQG([FKDQJH&RPPLVVLRQDFFRUGLQJWRRU G RIWKH6HFXULWLHV
                                                                 ([FKDQJH$FWRI)LOHWKH$WWDFKPHQWWR9ROXQWDU\3HWLWLRQIRU1RQ
                                 fic




                                                                 ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\8QGHU&KDSWHU 2IILFLDO)RUP$ ZLWKWKLV
                          of




                                                                 IRUP
                        Un




                                                                 7KHGHEWRULVDVKHOOFRPSDQ\DVGHILQHGLQWKH6HFXULWLHV([FKDQJH$FWRI
                                                                 5XOHE

                                            &KDSWHU

   :HUHSULRUEDQNUXSWF\                 1R
     FDVHVILOHGE\RUDJDLQVW
     WKHGHEWRUZLWKLQWKHODVW     ;    <HV 'LVWULFW 6RXWKHUQ'LVWULFWRI7H[DV+ :KHQ                       &DVHQXPEHU 
     \HDUV"                                                                                                  00''<<<<
                                                  'LVWULFW 6RXWKHUQ'LVWULFWRI7H[DV+ :KHQ                      &DVHQXPEHU 
     ,IPRUHWKDQFDVHVDWWDFKD
                                                                                                             00''<<<<
     VHSDUDWHOLVW
                                                  'LVWULFW                                          :KHQ                      &DVHQXPEHU
                                                                                                             00''<<<<



2IILFLDO)RUP                       9ROXQWDU\3HWLWLRQIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                                          SDJH
                    Case 19-03452
                      Case 18-33608Document
                                    Document1-32 FiledininTXSB
                                              1 Filed      TXSBon
                                                                on07/02/18
                                                                   05/03/19 Page
                                                                             Page38ofof552
'HEWRU 5+DVVHOO &R,QF                                                              &DVHQXPEHU LINQRZQ

 $UHDQ\EDQNUXSWF\FDVHV                1R
    SHQGLQJRUEHLQJILOHGE\D
    EXVLQHVVSDUWQHURUDQ             ;    <HV 'HEWRU +DVVHOO-RLQW9HQWXUH                             5HODWLRQVKLS 'HEWRULV3DUWQHU
    DIILOLDWHRIWKHGHEWRU"
                                                    'LVWULFW 6RXWKHUQ'LVWULFWRI7H[DV+RXVWRQ'LY :KHQ                    
    /LVWDOOFDVHV,IPRUHWKDQ                                                                                         00''<<<<
    DWWDFKDVHSDUDWHOLVW                         &DVHQXPEHULINQRZQ 


                                                    'HEWRU 5+DVVHOO+ROGLQJ&RPSDQ\,QF                     5HODWLRQVKLS 'HEWRULV6XEVL

                                                    'LVWULFW 6RXWKHUQ'LVWULFWRI7H[DV+RXVWRQ'LY :KHQ                    
                                                                                                                              00''<<<<
                                                    &DVHQXPEHULINQRZQ 




                                                                                                              k
                                                                                                           ler
 :K\LVWKHFDVHILOHGLQ            Check all that apply:




                                                                                                        tC
    this district?
                                        ;    'HEWRUKDVKDGLWVGRPLFLOHSULQFLSDOSODFHRIEXVLQHVVRUSULQFLSDODVVHWVLQWKLVGLVWULFWIRU
                                             GD\VLPPHGLDWHO\SUHFHGLQJWKHGDWHRIWKLVSHWLWLRQRUIRUDORQJHUSDUWRIVXFKGD\VWKDQLQ




                                                                                                    ric
                                             DQ\RWKHUGLVWULFW




                                                                                                 ist
                                             $EDQNUXSWF\FDVHFRQFHUQLQJGHEWRU VDIILOLDWHJHQHUDOSDUWQHURUSDUWQHUVKLSLVSHQGLQJLQWKLV
                                             GLVWULFW




                                                                                           lD
                                        ;    1R




                                                                                       nie
 'RHVWKHGHEWRURZQRU
    KDYHSRVVHVVLRQRIDQ\                  <HV $QVZHUEHORZIRUHDFKSURSHUW\WKDWQHHGVLPPHGLDWHDWWHQWLRQ$WWDFKDGGLWLRQDOVKHHWVLI
    UHDOSURSHUW\RUSHUVRQDO                    QHHGHG
    SURSHUW\WKDWQHHGV
    LPPHGLDWHDWWHQWLRQ"
                                                                                Da
                                                  :K\GRHVWKHSURSHUW\QHHGLPPHGLDWHDWWHQWLRQ"                 (Check all that apply.)
                                                                            is
                                                       ,WSRVHVRULVDOOHJHGWRSRVHDWKUHDWRILPPLQHQWDQGLGHQWLILDEOHKD]DUGWRSXEOLFKHDOWKRU
                                                       VDIHW\
                                                                        hr

                                                       :KDWLVWKHKD]DUG"
                                                                    C



                                                       ,WQHHGVWREHSK\VLFDOO\VHFXUHGRUSURWHFWHGIURPWKHZHDWKHU
                                                                 of




                                                       ,WLQFOXGHVSHULVKDEOHJRRGVRUDVVHWVWKDWFRXOGTXLFNO\GHWHULRUDWHRUORVHYDOXHZLWKRXW
                                                                e




                                                       DWWHQWLRQ IRUH[DPSOHOLYHVWRFNVHDVRQDOJRRGVPHDWGDLU\SURGXFHRUVHFXULWLHV
                                                       ffic




                                                       UHODWHGDVVHWVRURWKHURSWLRQV 
                                                   O




                                                       2WKHU
                                               y
                                            op




                                                  :KHUHLVWKHSURSHUW\"
                                                                                1XPEHU      6WUHHW
                                         C
                                        ial
                                  fic




                                                                                &LW\                                       6WDWH       =,3&RGH
                           of




                                                  ,VWKHSURSHUW\LQVXUHG"
                         Un




                                                       1R
                                                       <HV ,QVXUDQFHDJHQF\

                                                                &RQWDFWQDPH

                                                                3KRQH


              6WDWLVWLFDODQGDGPLQVWUDWLYHLQIRUPDWLRQ
 'HEWRU VHVWLPDWLRQRI             Check one:
    DYDLODEOHIXQGV
                                        ; )XQGVZLOOEHDYDLODEOHIRUGLVWULEXWLRQWRXQVHFXUHGFUHGLWRUV
                                            $IWHUDQ\DGPLQLVWUDWLYHH[SHQVHVDUHSDLGQRIXQGVZLOOEHDYDLODEOHIRUGLVWULEXWLRQWRXQVHFXUHG
                                            FUHGLWRUV



2IILFLDO)RUP                        9ROXQWDU\3HWLWLRQIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                                             SDJH
                    Case 19-03452
                      Case 18-33608Document
                                    Document1-32 FiledininTXSB
                                              1 Filed      TXSBon
                                                                on07/02/18
                                                                   05/03/19 Page
                                                                             Page49ofof552
'HEWRU 5+DVVHOO &R,QF                                                            &DVHQXPEHU LINQRZQ

 (VWLPDWHGQXPEHURI               ;                                                                 
    FUHGLWRUV                                                                                          
                                                                                                    0RUHWKDQ
                                            

 (VWLPDWHGDVVHWV                                            ;    PLOOLRQ                   ELOOLRQ
                                                               PLOOLRQ                  ELOOLRQ
                                                              PLOOLRQ                 ELOOLRQ
                                            PLOOLRQ                PLOOLRQ                0RUHWKDQELOOLRQ

 (VWLPDWHGOLDELOLWLHV                                       ;    PLOOLRQ                   ELOOLRQ
                                                               PLOOLRQ                  ELOOLRQ




                                                                                                            k
                                                              PLOOLRQ                 ELOOLRQ




                                                                                                         ler
                                            PLOOLRQ                PLOOLRQ                0RUHWKDQELOOLRQ




                                                                                                      tC
              5HTXHVWIRU5HOLHI'HFODUDWLRQDQG6LJQDWXUHV




                                                                                                  ric
:$51,1* %DQNUXSWF\IUDXGLVDVHULRXVFULPH0DNLQJDIDOVHVWDWHPHQWLQFRQQHFWLRQZLWKDEDQNUXSWF\FDVHFDQUHVXOWLQILQHVXSWR




                                                                                               ist
           RULPSULVRQPHQWIRUXSWR\HDUVRUERWK86&DQG




                                                                                          lD
 'HFODUDWLRQDQGVLJQDWXUHRI       7KHGHEWRUUHTXHVWVUHOLHILQDFFRUGDQFHZLWKWKHFKDSWHURIWLWOH8QLWHG6WDWHV&RGHVSHFLILHGLQ




                                                                                    nie
    DXWKRUL]HGUHSUHVHQWDWLYH           WKLVSHWLWLRQ
    RIGHEWRU
                                        ,KDYHEHHQDXWKRUL]HGWRILOHWKLVSHWLWLRQRQEHKDOIRIWKHGHEWRU
                                                                               Da
                                        ,KDYHH[DPLQHGWKHLQIRUPDWLRQLQWKLVSHWLWLRQDQGKDYHDUHDVRQDEOHEHOLHIWKDWWKHLQIRUPDWLRQLV
                                                                           is
                                         WUXHDQGFRUUHFW
                                                                       hr


                                       ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHIRUHJRLQJLVWUXHDQGFRUUHFW
                                                                      C



                                           ([HFXWHGRQ 
                                                                of




                                                       00''<<<<
                                                             e




                                           ; V5R\FH-+DVVHOO                                   5R\FH-+DVVHOO
                                                       ffic




                                              6LJQDWXUHRIDXWKRUL]HGUHSUHVHQWDWLYHRIGHEWRU      3ULQWHGQDPH
                                                   O




                                           7LWOH 3UHVLGHQW
                                               y




 6LJQDWXUHRIDWWRUQH\                ; V/HRQDUG+6LPRQ                                                  'DWH     
                                            op




                                            6LJQDWXUHRIDWWRUQH\IRUGHEWRU                                             00''<<<<
                                        C




                                            /HRQDUG+6LPRQ
                                    ial




                                            3ULQWHGQDPH
                                            3HQGHUJUDIW 6LPRQ
                                fic




                                            )LUPQDPH
                          of




                                            7KH$PHULFDQ7RZHU
                                            1XPEHU           6WUHHW
                        Un




                                            $OOHQ3DUNZD\6XLWH

                                            +RXVWRQ                                                    7;                  
                                            &LW\                                                       6WDWH               =,3&RGH


                                                                                           OVLPRQ#SHQGHUJUDIWVLPRQFRP
                                            &RQWDFWSKRQH                                              (PDLODGGUHVV
                                            7%16'27
                                            %DUQXPEHU                                                 6WDWH




2IILFLDO)RUP                        9ROXQWDU\3HWLWLRQIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                                            SDJH
                  Case 19-03452
                    Case 18-33608Document 1-32
                                   Document    Filed in
                                             1 Filed  in TXSB
                                                         TXSB on
                                                              on 07/02/18
                                                                 05/03/19 Page
                                                                          Page 510ofof5 52

                                           81,7('67$7(6%$1.5837&<&2857
                                              6287+(51',675,&72)7(;$6
                                                   +286721',9,6,21
                                                                      
,15(
                                                                      
5+DVVHOO &R,QF                                                             &DVH1R
                                                                      
                           'HEWRU V                                                &KDSWHU      


                           '(&/$5$7,21)25(/(&7521,&),/,1*2)
                     %$1.5837&<3(7,7,21$1'0$67(50$,/,1*/,67 0$75,;




                                                                                                        k
3$57,'(&/$5$7,212)3(7,7,21(5




                                                                                                     ler
$VDQLQGLYLGXDOGHEWRULQWKLVFDVHRUDVWKHLQGLYLGXDODXWKRUL]HGWRDFWRQEHKDOIRIWKHFRUSRUDWLRQSDUWQHUVKLSRUOLPLWHG




                                                                                                  tC
OLDELOLW\FRPSDQ\VHHNLQJEDQNUXSWF\UHOLHILQWKLVFDVH,KHUHE\UHTXHVWUHOLHIDVRURQEHKDOIRIWKHGHEWRULQDFFRUGDQFHZLWK
WKHFKDSWHURIWLWOH8QLWHG6WDWHV&RGHVSHFLILHGLQWKHSHWLWLRQWREHILOHGHOHFWURQLFDOO\LQWKLVFDVH,KDYHUHDGWKH
LQIRUPDWLRQSURYLGHGLQWKHSHWLWLRQDQGLQWKHOLVWVRIFUHGLWRUVWREHILOHGHOHFWURQLFDOO\LQWKLVFDVHDQG,+(5(%<'(&/$5(




                                                                                              ric
81'(53(1$/7<2)3(5-85<WKDWWKHLQIRUPDWLRQSURYLGHGWKHUHLQDVZHOODVWKHVRFLDOVHFXULW\LQIRUPDWLRQGLVFORVHGLQWKLV




                                                                                           ist
GRFXPHQWLVWUXHDQGFRUUHFW,XQGHUVWDQGWKDWWKLV'HFODUDWLRQLVWREHILOHGZLWKWKH%DQNUXSWF\&RXUWZLWKLQILYH  EXVLQHVV
GD\VDIWHUWKHSHWLWLRQDQGOLVWVRIFUHGLWRUVKDYHEHHQILOHGHOHFWURQLFDOO\,XQGHUVWDQGWKDWDIDLOXUHWRILOHWKHVLJQHGRULJLQDORI




                                                                                      lD
WKLV'HFODUDWLRQZLOOUHVXOWLQWKHGLVPLVVDORIP\FDVH




                                                                                 nie
      [Only include for Chapter 7 individual petitioners whose debts are primarily consumer debts] --
      ,DPDQLQGLYLGXDOZKRVHGHEWVDUHSULPDULO\FRQVXPHUGHEWVDQGZKRKDVFKRVHQWRILOHXQGHUFKDSWHU,DPDZDUHWKDW
                                                                            Da
      ,PD\SURFHHGXQGHUFKDSWHURURIWLWOH8QLWHG6WDWHV&RGHXQGHUVWDQGWKHUHOLHIDYDLODEOHXQGHUHDFK
      FKDSWHUDQGFKRRVHWRSURFHHGXQGHUFKDSWHU
                                                                          is
                                                                     hr


;     [Only include if petitioner is a corporation, partnership or limited liability company] --
                                                                 C



      ,KHUHE\IXUWKHUGHFODUHXQGHUSHQDOW\RISHUMXU\WKDW,KDYHEHHQDXWKRUL]HGWRILOHWKHSHWLWLRQDQGOLVWVRIFUHGLWRUVRQ
      EHKDOIRIWKHGHEWRULQWKLVFDVH
                                                              of
                                                          e




'DWH                      V5R\FH-+DVVHOO
                                                     ffic




                                   5R\FH-+DVVHOO
                                   3UHVLGHQW
                                                 O




                                   &RPSOHWH(,1 
                                              y




3$57,,'(&/$5$7,212)$77251(<
                                           op




,GHFODUH81'(53(1$/7<2)3(5-85<WKDW  ,ZLOOJLYHWKHGHEWRU V DFRS\RIDOOGRFXPHQWVUHIHUHQFHGE\3DUW,KHUHLQ
                                       C




ZKLFKDUHILOHGZLWKWKH8QLWHG6WDWHV%DQNUXSWF\&RXUWDQG  ,KDYHLQIRUPHGWKHGHEWRU V LIDQLQGLYLGXDOZLWKSULPDULO\
FRQVXPHUGHEWVWKDWKHRUVKHPD\SURFHHGXQGHUFKDSWHURURIWLWOH8QLWHG6WDWHV&RGHDQGKDYHH[SODLQHG
                                   ial




WKHUHOLHIDYDLODEOHXQGHUHDFKVXFKFKDSWHU
                               fic




'DWH                                                        V/HRQDUG+6LPRQ
                         of




                                                                     /HRQDUG+6LPRQ$WWRUQH\IRU'HEWRU
                       Un
                   Case
                    Case19-03452
                         18-33608Document
                                  Document1-32
                                            1-1 Filed
                                                Filedin
                                                      inTXSB
                                                        TXSBon
                                                             on05/03/19
                                                               07/02/18 Page
                                                                        Page11  of452
                                                                             1 of
Leonard H. Simon, Bar No. TBN-18387400 SDOT-8200
Pendergraft & Simon
The Riviana Building
2777 Allen Parkway Suite 800
Houston, TX 77019
(713) 528-8555
Attorney for the Petitioner


                                 81,7('67$7(6%$1.5837&<&2857)257+(
                                                   SOUTHERN DISTRICT OF TEXAS
                                                       HOUSTON DIVISION

,QUH                                              &DVH1R
5+DVVHOO &R,QF                                    661 




                                                                                                 k
                                                          661




                                                                                              ler
'HEWRU V
                                           1XPEHUHG/LVWLQJRI&UHGLWRUV




                                                                                           tC
$GGUHVV
+D\QHV5G%OGJ&                             &KDSWHU   




                                                                                       ric
+2867217;




                                                                                    ist
                                                                             lD
             &UHGLWRUQDPHDQGPDLOLQJDGGUHVV                       &DWHJRU\RIFODLP               $PRXQWRIFODLP




                                                                         nie
     $0,                                                          6HFXUHG&ODLP                               
       13RVW2DN5RDG6XLWH
       +RXVWRQ7;
       1$
                                                                     Da
                                                                    is
                                                               hr


     $0,                                                          6HFXUHG&ODLP                               
                                                               C



       13RVW2DN5RDG6XLWH
       +RXVWRQ7;
                                                          of




       1$
                                                       e
                                                   ffic




     %DUU\&RQJH+DUULV//3                                       8QVHFXUHG&ODLP                             
                                                 O




       :HVW/RRS6RXWK6XLWH
       +RXVWRQ7;
                                            y




       1$
                                         op
                                     C




     %XFN.HHQDQ//3                                             8QVHFXUHG&ODLP                              
                                   ial




       /RXLVLDQD6XLWH
       +RXVWRQ7;
                                 fic




       [[[[[[[[
                           of
                         Un




     &DURO'DYLV5HSRUWLQJ5HFRUGV 9LGHR                      8QVHFXUHG&ODLP                               
       +LOOPRQW
       +RXVWRQ7;
       [[[[[[[[[



     &KDVH&DUG6HUYLFHV                                          8QVHFXUHG&ODLP                               
       32%R[
       3DODWLQH,/
       [[[[[[[[[[[[
                        Case
                         Case19-03452
                              18-33608Document
                                       Document1-32
                                                 1-1 Filed
                                                     Filedin
                                                           inTXSB
                                                             TXSBon
                                                                  on05/03/19
                                                                    07/02/18 Page
                                                                             Page12  of452
                                                                                  2 of

 LQUH    5+DVVHOO &R,QF
                                                     'HEWRU                                           &DVH1R LINQRZQ

                &UHGLWRUQDPHDQGPDLOLQJDGGUHVV                   &DWHJRU\RIFODLP               $PRXQWRIFODLP
        &RDWV5RVH-XGJPHQW                                      8QVHFXUHG&ODLP                                         




        )RUG)                                           6HFXUHG&ODLP                                
          32%R[




                                                                                                k
          ,UYLQJ7;




                                                                                             ler
          [[[[




                                                                                          tC
                                                                                      ric
        )RUG)                                           6HFXUHG&ODLP                                
          32%R[




                                                                                   ist
          ,UYLQJ7;
          [[[[




                                                                            lD
                                                                        nie
       )RUG)                                           6HFXUHG&ODLP                                
          32%R[
          ,UYLQJ7;                                     Da
          [[[[
                                                                   is
                                                               hr
                                                              C


       )RUG0XVWDQJ                                             6HFXUHG&ODLP                                
          32%R[
                                                              of




          ,UYLQJ7;
                                                         e




          [[[[
                                                     ffic




       +66.                                                     8QVHFXUHG&ODLP                             
                                                    O




          (FKR/DQH6XLWH
                                                y




          +RXVWRQ7;
                                             op




          [[[[[[[[[[[[
                                             C
                                         ial




       ,QWHUIDFH&RQVXOWLQJ,QW O,QF                         8QVHFXUHG&ODLP                              
          2QH5LYHUZD\6WH
                                     fic




          +RXVWRQ7;
                               of




          [[5+&
                             Un




       -XDQ*RQ]DOH]                                            8QVHFXUHG&ODLP                             
          0DSOH
          %HOODLUH7;
          1$



       /H[LWDV                                                  8QVHFXUHG&ODLP                              
          32%R[
          +RXVWRQ7;
          [[[[[




                                                                                                           3DJH
                       Case
                        Case19-03452
                             18-33608Document
                                      Document1-32
                                                1-1 Filed
                                                    Filedin
                                                          inTXSB
                                                            TXSBon
                                                                 on05/03/19
                                                                   07/02/18 Page
                                                                            Page13  of452
                                                                                 3 of

 LQUH    5+DVVHOO &R,QF
                                                      'HEWRU                                           &DVH1R LINQRZQ

                &UHGLWRUQDPHDQGPDLOLQJDGGUHVV                    &DWHJRU\RIFODLP               $PRXQWRIFODLP
       /RFNH/RUG//3                                            8QVHFXUHG&ODLP                             
          7UDYLV6XLWH
          +RXVWRQ7;
          [[[[[[[[[[[[



       2PQLYHUH//&                                             8QVHFXUHG&ODLP                                
          32%R[




                                                                                                 k
          &KLFDJR,/




                                                                                              ler
          [[[




                                                                                           tC
                                                                                       ric
       5+DVVHOO%XLOGHUV,QF                                 8QVHFXUHG&ODLP                                         
          +D\QHV5RDG%OGJ&




                                                                                    ist
          +RXVWRQ7;
          1$




                                                                             lD
                                                                         nie
       5+DVVHOO+ROGLQJ&R,QF                              8QVHFXUHG&ODLP                                         
          +D\QHV5RDG%OGJ&
          +RXVWRQ7;                                          Da
          1$
                                                                    is
                                                                hr
                                                               C


       5+DVVHOO3URSHUWLHV,QF                               8QVHFXUHG&ODLP                                         
          +D\QHV5RDG%OGJ&
                                                               of




          +RXVWRQ7;
                                                          e




          1$
                                                      ffic




       5R\FH 6LOYLD+DVVHOO UHWDLQHUIRU,QW                  8QVHFXUHG&ODLP                              
                                                     O




          0DSOH
                                                  y




          %HOODLUH7;
                                               op




          1$
                                            C
                                        ial




       5R\FH-+DVVHOO                                          8QVHFXUHG&ODLP                                         
          +D\QHV5RDG%OGJ&
                                    fic




          +RXVWRQ7;
                              of




          1$
                            Un




       5R\FH-+DVVHOO UHLPEOHJDOELOOVSG                  8QVHFXUHG&ODLP                                         
          0DSOH
          %HOODLUH7;
          1$



       7H[DV&DSLWDO $GGHQGXP                                 6HFXUHG&ODLP                               
          /DNHVLGH%OYG6XLWH
          5LFKDUGVRQ7;
          [[[




                                                                                                            3DJH
                      Case
                       Case19-03452
                            18-33608Document
                                     Document1-32
                                               1-1 Filed
                                                   Filedin
                                                         inTXSB
                                                           TXSBon
                                                                on05/03/19
                                                                  07/02/18 Page
                                                                           Page14  of452
                                                                                4 of

 LQUH    5+DVVHOO &R,QF
                                                        'HEWRU                                                             &DVH1R LINQRZQ

               &UHGLWRUQDPHDQGPDLOLQJDGGUHVV                              &DWHJRU\RIFODLP                         $PRXQWRIFODLP
       7H[DV&DSLWDO 3&                                             6HFXUHG&ODLP                                             
          /DNHVLGH%OYG6XLWH
          5LFKDUGVRQ7;
          [[[



       7H[DV&DSLWDO%DQN $GGHQGXP                                   6HFXUHG&ODLP                                            
          /DNHVLGH%RXOHYDUG6XLWH




                                                                                                         k
          5LFKDUGVRQ7;




                                                                                                      ler
          [[[




                                                                                                   tC
                                                                                               ric
       ;DFW'DWD'LVFRYHU\'$7;                                        8QVHFXUHG&ODLP                                            
          32%R[




                                                                                            ist
          &DURO6WUHDP,/
          [[[2&.(




                                                                                       lD
                                                                                  nie
   7KHSHQDOW\IRUPDNLQJDIDOVHVWDWHPHQWRUFRQFHDOLQJSURSHUW\LVDILQHRIXSWRRULPSULVRQPHQWIRUXSWR\HDUVRUERWK
  86&VHFVDQG
                                                              '(&/$5$7,21
                                                                             Da
                                                                          is
  , 5+DVVHOO &R,QF                                                                                                               
                                                                      hr

  QDPHGDVGHEWRULQWKLVFDVHGHFODUHXQGHUSHQDOW\RISHUMXU\WKDW,KDYHUHDGWKHIRUHJRLQJ Numbered Listing of Creditors,
  FRQVLVWLQJRIBBBBBB
                         VKHHWV LQFOXGLQJWKLVGHFODUDWLRQ DQGWKDWLWLVWUXHDQGFRUUHFWWRWKHEHVWRIP\LQIRUPDWLRQDQGEHOLHI
                                                                  C
                                                                 of




      'HEWRU V5R\FH-+DVVHOO                                                    'DWH 
                                                            e




             5R\FH-+DVVHOO
                                                       ffic




             3UHVLGHQW
                                                y  O
                                             op
                                           C
                                     ial
                                    fic
                            of
                          Un




                                                                                                                                3DJH
                    Case
                     Case19-03452
                          18-33608Document
                                   Document1-32
                                             1-2 Filed
                                                 Filedin
                                                       inTXSB
                                                         TXSBon
                                                              on05/03/19
                                                                07/02/18 Page
                                                                         Page15  of152
                                                                              1 of

 )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH
 'HEWRUQDPH        5+DVVHOO%XLOGHUV,QF

 8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH 6287+(51',675,&72)7(;$6

 &DVHQXPEHU                                                                                                                     &KHFNLIWKLVLVDQ
 LINQRZQ                                                                                                                        DPHQGHGILOLQJ

2IILFLDO)RUP
&KDSWHURU&KDSWHU&DVHV/LVWRI&UHGLWRUV:KR+DYHWKH/DUJHVW8QVHFXUHG
&ODLPVDQG$UH1RW,QVLGHUV                                                                                                                 




                                                                                                        k
$OLVWRIFUHGLWRUVKROGLQJWKHODUJHVWXQVHFXUHGFODLPVPXVWEHILOHGLQD&KDSWHURU&KDSWHUFDVH,QFOXGHFODLPVZKLFK




                                                                                                     ler
WKHGHEWRUGLVSXWHV'RQRWLQFOXGHFODLPVE\DQ\SHUVRQRUHQWLW\ZKRLVDQLQVLGHUDVGHILQHGLQ86&  $OVRGR
QRWLQFOXGHFODLPVE\VHFXUHGFUHGLWRUVXQOHVVWKHXQVHFXUHGFODLPVUHVXOWLQJIURPLQDGHTXDWHFROODWHUDOYDOXHSODFHVWKH




                                                                                                  tC
FUHGLWRUDPRQJWKHKROGHUVRIWKHODUJHVWXQVHFXUHGFODLPV




                                                                                              ric
 1DPHRIFUHGLWRUDQG          1DPHWHOHSKRQH        1DWXUHRIWKHFODLP    ,QGLFDWHLI     $PRXQWRIXQVHFXUHGFODLP




                                                                                           ist
 FRPSOHWHPDLOLQJ              QXPEHUDQGHPDLO       IRUH[DPSOHWUDGH   FODLPLV        ,IWKHFODLPLVIXOO\XQVHFXUHGILOOLQRQO\
 DGGUHVVLQFOXGLQJ]LS        DGGUHVVRI             GHEWVEDQNORDQV    FRQWLQJHQW     XQVHFXUHGFODLPDPRXQW,IFODLPLVSDUWLDOO\




                                                                                      lD
 FRGH                           FUHGLWRU               SURIHVVLRQDO          XQOLTXLGDWHG   VHFXUHGILOOLQWRWDOFODLPDPRXQWDQG
                                FRQWDFW                 VHUYLFHVDQG         RUGLVSXWHG      GHGXFWLRQIRUYDOXHRIFROODWHUDORUVHWRIIWR




                                                                                 nie
                                                        JRYHUQPHQW                             FDOFXODWHXQVHFXUHGFODLP
                                                        FRQWUDFWV
                                                                                                7RWDO             'HGXFWLRQ         8QVHFXUHG
                                                                               Da               FODLPLI
                                                                                                SDUWLDOO\
                                                                                                                   IRUYDOXH
                                                                                                                   RI
                                                                                                                                      FODLP
                                                                        is
                                                                                                VHFXUHG            FROODWHUDO
                                                                                                                   RUVHWRII
                                                                    hr


   7H[DQ)ORRU                                                                                                                        
                                                                C



    6LOEHU6XLWH
    +RXVWRQ7;
                                                             of
                                                          e
                                                     ffic




   5R\FH-+DVVHOO                                                                                                                        
    +D\QHV5RDG
                                                 O




    %OGJ&
    +RXVWRQ7;
                                              y
                                           op
                                       C




   5+DVVHOO3URSHUWLHV                                                                                                                 
    ,QF
                                   ial




    +D\QHV5RDG
    %OGJ&
                               fic




    +RXVWRQ7;
                         of




   5+DVVHOO+ROGLQJ&R                                                                                                                
                       Un




    ,QF
    +D\QHV5RDG
    %OGJ&
    +RXVWRQ7;

   5+DVVHOO &R,QF                                                                                                                  
    +D\QHV5RDG
    %OGJ&
    +RXVWRQ7;




2IILFLDO)RUP      &KDSWHURU&KDSWHU&DVHV/LVWRI&UHGLWRUV:KR+DYHWKH/DUJHVW8QVHFXUHG&ODLPV                             SDJH
Case 19-03452
  Case  18-33619Document 1-32
                  Document    Filed in
                            1 Filed  in TXSB
                                        TXSB on
                                             on 07/02/18
                                                05/03/19 Page
                                                         Page 116ofof4 52



                                                                            B




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              lD
                                          nie
                                       Da
                                    is
                                  hr
                               C
                             of
                           e
                       ffic
                   y O
                op
              C
           ial
         fic
     of
   Un
Case 19-03452
  Case  18-33619Document 1-32
                  Document    Filed in
                            1 Filed  in TXSB
                                        TXSB on
                                             on 07/02/18
                                                05/03/19 Page
                                                         Page 217ofof4 52




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              lD
                                          nie
                                       Da
                                    is
                                  hr
                               C
                             of
                           e
                       ffic
                   y O
                op
              C
           ial
         fic
     of
   Un
Case 19-03452
  Case  18-33619Document 1-32
                  Document    Filed in
                            1 Filed  in TXSB
                                        TXSB on
                                             on 07/02/18
                                                05/03/19 Page
                                                         Page 318ofof4 52




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              lD
                                          nie
                                       Da
                                    is
                                  hr
                               C
                             of
                           e
                       ffic
                   y O
                op
              C
           ial
         fic
     of
   Un
Case 19-03452
  Case  18-33619Document 1-32
                  Document    Filed in
                            1 Filed  in TXSB
                                        TXSB on
                                             on 07/02/18
                                                05/03/19 Page
                                                         Page 419ofof4 52




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              lD
                                          nie
                                       Da
                                    is
                                  hr
                               C
                             of
                           e
                       ffic
                   y O
                op
              C
           ial
         fic
     of
   Un
                   Case
                    Case19-03452
                         18-33619Document
                                  Document1-32
                                            1-1 Filed
                                                Filedin
                                                      inTXSB
                                                        TXSBon
                                                             on05/03/19
                                                               07/02/18 Page
                                                                        Page20  of252
                                                                             1 of
Leonard H. Simon, Bar No. TBN-18387400 SDOT-8200
Pendergraft & Simon
The Riviana Building
2777 Allen Parkway Suite 800
Houston, TX 77019
(713) 528-8555
Attorney for the Petitioner


                                81,7('67$7(6%$1.5837&<&2857)257+(
                                                   SOUTHERN DISTRICT OF TEXAS
                                                       HOUSTON DIVISION

,QUH                                              &DVH1R
5+DVVHOO%XLOGHUV,QF                                 661 




                                                                                              k
                                                          661




                                                                                           ler
'HEWRU V
                                           1XPEHUHG/LVWLQJRI&UHGLWRUV




                                                                                        tC
$GGUHVV
+$<1(65'%/'*&                              &KDSWHU   




                                                                                    ric
+2867217;




                                                                                 ist
                                                                             lD
             &UHGLWRUQDPHDQGPDLOLQJDGGUHVV                       &DWHJRU\RIFODLP            $PRXQWRIFODLP




                                                                         nie
     5+DVVHOO &R,QF                                       8QVHFXUHG&ODLP                                     
       +D\QHV5RDG%OGJ&
       +RXVWRQ7;
       1$
                                                                     Da
                                                                    is
                                                               hr


     5+DVVHOO+ROGLQJ&R,QF                                 8QVHFXUHG&ODLP                                     
                                                               C



       +D\QHV5RDG%OGJ&
       +RXVWRQ7;
                                                          of




       1$
                                                       e
                                                   ffic




     5+DVVHOO3URSHUWLHV,QF                                  8QVHFXUHG&ODLP                                     
                                                 O




       +D\QHV5RDG%OGJ&
       +RXVWRQ7;
                                           y




       1$
                                        op
                                      C




     5R\FH-+DVVHOO                                             8QVHFXUHG&ODLP                                     
                                  ial




       +D\QHV5RDG%OGJ&
       +RXVWRQ7;
                                fic




       1$
                          of
                        Un




     7H[DQ)ORRU                                                  8QVHFXUHG&ODLP                           
       6LOEHU6XLWH
       +RXVWRQ7;
       1$
                   Case
                    Case19-03452
                         18-33619Document
                                  Document1-32
                                            1-1 Filed
                                                Filedin
                                                      inTXSB
                                                        TXSBon
                                                             on05/03/19
                                                               07/02/18 Page
                                                                        Page21  of252
                                                                             2 of

LQUH   5+DVVHOO%XLOGHUV,QF
                                                      'HEWRU                                                             &DVH1R LINQRZQ

  7KHSHQDOW\IRUPDNLQJDIDOVHVWDWHPHQWRUFRQFHDOLQJSURSHUW\LVDILQHRIXSWRRULPSULVRQPHQWIRUXSWR\HDUVRUERWK
 86&VHFVDQG
                                                            '(&/$5$7,21
 , 5+DVVHOO%XLOGHUV,QF                                                                                                           
 QDPHGDVGHEWRULQWKLVFDVHGHFODUHXQGHUSHQDOW\RISHUMXU\WKDW,KDYHUHDGWKHIRUHJRLQJ Numbered Listing of Creditors,
 FRQVLVWLQJRIBBBBBB
                       VKHHWV LQFOXGLQJWKLVGHFODUDWLRQ DQGWKDWLWLVWUXHDQGFRUUHFWWRWKHEHVWRIP\LQIRUPDWLRQDQGEHOLHI


     'HEWRU V5R\FH-+DVVHOO                                                    'DWH 
            5R\FH-+DVVHOO




                                                                                                       k
                                                                                                    ler
            3UHVLGHQW




                                                                                                 tC
                                                                                             ric
                                                                                          ist
                                                                                      lD
                                                                                 nie
                                                                            Da
                                                                        is
                                                                     hr
                                                                 C
                                                               of
                                                           e
                                                      ffic
                                               y  O
                                            op
                                        C
                                     ial
                                fic
                          of
                        Un




                                                                                                                              3DJH
                    Case
                     Case19-03452
                          18-33619Document
                                   Document1-32
                                             1-2 Filed
                                                 Filedin
                                                       inTXSB
                                                         TXSBon
                                                              on05/03/19
                                                                07/02/18 Page
                                                                         Page22  of152
                                                                              1 of

 )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH
 'HEWRUQDPH        5+DVVHOO%XLOGHUV,QF

 8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH 6287+(51',675,&72)7(;$6

 &DVHQXPEHU                                                                                                                     &KHFNLIWKLVLVDQ
 LINQRZQ                                                                                                                        DPHQGHGILOLQJ

2IILFLDO)RUP
&KDSWHURU&KDSWHU&DVHV/LVWRI&UHGLWRUV:KR+DYHWKH/DUJHVW8QVHFXUHG
&ODLPVDQG$UH1RW,QVLGHUV                                                                                                                 




                                                                                                        k
$OLVWRIFUHGLWRUVKROGLQJWKHODUJHVWXQVHFXUHGFODLPVPXVWEHILOHGLQD&KDSWHURU&KDSWHUFDVH,QFOXGHFODLPVZKLFK




                                                                                                     ler
WKHGHEWRUGLVSXWHV'RQRWLQFOXGHFODLPVE\DQ\SHUVRQRUHQWLW\ZKRLVDQLQVLGHUDVGHILQHGLQ86&  $OVRGR
QRWLQFOXGHFODLPVE\VHFXUHGFUHGLWRUVXQOHVVWKHXQVHFXUHGFODLPVUHVXOWLQJIURPLQDGHTXDWHFROODWHUDOYDOXHSODFHVWKH




                                                                                                  tC
FUHGLWRUDPRQJWKHKROGHUVRIWKHODUJHVWXQVHFXUHGFODLPV




                                                                                              ric
 1DPHRIFUHGLWRUDQG          1DPHWHOHSKRQH        1DWXUHRIWKHFODLP    ,QGLFDWHLI     $PRXQWRIXQVHFXUHGFODLP




                                                                                           ist
 FRPSOHWHPDLOLQJ              QXPEHUDQGHPDLO       IRUH[DPSOHWUDGH   FODLPLV        ,IWKHFODLPLVIXOO\XQVHFXUHGILOOLQRQO\
 DGGUHVVLQFOXGLQJ]LS        DGGUHVVRI             GHEWVEDQNORDQV    FRQWLQJHQW     XQVHFXUHGFODLPDPRXQW,IFODLPLVSDUWLDOO\




                                                                                      lD
 FRGH                           FUHGLWRU               SURIHVVLRQDO          XQOLTXLGDWHG   VHFXUHGILOOLQWRWDOFODLPDPRXQWDQG
                                FRQWDFW                 VHUYLFHVDQG         RUGLVSXWHG      GHGXFWLRQIRUYDOXHRIFROODWHUDORUVHWRIIWR




                                                                                 nie
                                                        JRYHUQPHQW                             FDOFXODWHXQVHFXUHGFODLP
                                                        FRQWUDFWV
                                                                                                7RWDO             'HGXFWLRQ         8QVHFXUHG
                                                                               Da               FODLPLI
                                                                                                SDUWLDOO\
                                                                                                                   IRUYDOXH
                                                                                                                   RI
                                                                                                                                      FODLP
                                                                        is
                                                                                                VHFXUHG            FROODWHUDO
                                                                                                                   RUVHWRII
                                                                    hr


   7H[DQ)ORRU                                                                                                                        
                                                                C



    6LOEHU6XLWH
    +RXVWRQ7;
                                                             of
                                                          e
                                                     ffic




   5R\FH-+DVVHOO                                                                                                                        
    +D\QHV5RDG
                                                 O




    %OGJ&
    +RXVWRQ7;
                                              y
                                           op
                                       C




   5+DVVHOO3URSHUWLHV                                                                                                                 
    ,QF
                                   ial




    +D\QHV5RDG
    %OGJ&
                               fic




    +RXVWRQ7;
                         of




   5+DVVHOO+ROGLQJ&R                                                                                                                
                       Un




    ,QF
    +D\QHV5RDG
    %OGJ&
    +RXVWRQ7;

   5+DVVHOO &R,QF                                                                                                                  
    +D\QHV5RDG
    %OGJ&
    +RXVWRQ7;




2IILFLDO)RUP      &KDSWHURU&KDSWHU&DVHV/LVWRI&UHGLWRUV:KR+DYHWKH/DUJHVW8QVHFXUHG&ODLPV                             SDJH
Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 23 of 52
Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 24 of 52
Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 25 of 52
Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 26 of 52
Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 27 of 52
Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 28 of 52
Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 29 of 52
Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 30 of 52
      Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 31 of 52                             8/21/2018 5:59 PM
                                                                              Chris Daniel - District Clerk Harris County
                                                                                                Envelope No. 26935518
                                                                                                     By: TERESA KIRBY
                                                                                               Filed: 8/21/2018 5:59 PM

                                    CAUSE NO. 2016-87708

HASSELL CONSTRUCTION COMPANY,                   §           IN THE DISTRICT COURT OF
INC.,                                           §
                                                §
             Plaintiff,                         §
                                                §
v.                                              §             HARRIS COUNTY, TEXAS
                                                §
ROYCE HASSELL and                               §
SILVIA HASSELL                                  §
                                                §
             Defendants.                        §            113TH JUDICIAL DISTRICT

                       PLAINTIFFS’ UNOPPOSED MOTION
                FOR WITHDRAWAL AND SUBSTITUTION OF COUNSEL

       Defendants Royce Hassell and Silvia Hassell file this Unopposed Motion For Withdrawal

and Substitution of Counsel and request the Court to allow current counsel to withdrawal from

the above-captioned cause and related causes, and detailed below.

       Defendants are currently represented by Derrick B. Carson and Deanna Markowitz

Willson of Locke Lord LLP (“Locke Lord”). Silvia T. Hassell has been, for some time, counsel

for Defendants in this matter. She was counsel prior to the appearance made by Locke Lord and

remained counsel during Locke Lord’s representation of Plaintiffs.

       Defendants request that Mr. Carson, Ms. Willson, and the law firm of Locke Lord be

withdrawn as counsel of record in this lawsuit and Ms. Hassell be named as attorney-in-charge.

       Defendants further request that Ms. Silvia Hassell be designated as Defendants’ attorneys

of record. Contact information for Ms. Hassell is included in the signature block below.

       This motion is unopposed.




                                                1



America:0012688/20016:69830290v1
      Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 32 of 52




                                    Respectfully submitted,

                                    LOCKE LORD LLP

                                    By:       /s/Derrick B. Carson
                                          Derrick B. Carson
                                          Texas State Bar No. 24001847
                                          dcarson@lockelord.com
                                          Jonathan Pelayo
                                          Texas State Bar No. 24060402
                                          jpelayo@lockelord.com
                                          Christian Perez
                                          Texas State Bar No. 24098243
                                          cperez@lockelord.com
                                          600 Travis Street, Suite 2800
                                          Houston, Texas 77002
                                          713-226-1200 - Telephone
                                          713-223-3717 - Facsimile

                                    ATTORNEYS FOR DEFENDANTS

                                    By:       /s/
                                          Leonard H. Simon
                                          Texas State Bar No. 18387400
                                          Pendergraft & Simon
                                          lsimon@pendergraftsimon.com
                                          2929 Allen Parkway, Suite 200
                                          Houston, Texas 77019
                                          713-737-8207 - Telephone
                                          832-202-2810 - Facsimile

                                          Silvia T. Hassell
                                          Texas State Bar No. 09205200
                                          seahassell@aol.com
                                          12807 Haynes Rd., Bldg. C
                                          Houston, Texas 77006
                                          713-665-2442 - Telephone
                                          713-665-0369 - Facsimile

                                    ATTORNEY FOR DEFENDANTS




                                       2



America:0012688/20016:69830290v1
      Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 33 of 52




                               CERTIFICATE OF CONFERENCE

  On the morning on August 21, 2018, Derrick Carson conferred with opposing counsel,
Bogdan Rentea, concerning the substance of this motion. Mr. Rentea stated that he does not
oppose this motion.

                                                      /s/ Derrick Carson
                                                      Derrick Carson



                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this filing was served upon all counsel of
record pursuant to the Texas Rules of Civil Procedure on this the 21st day of August 2018.

                                                      /s/ Derrick Carson
                                                        Derrick Carson




                                                3



America:0012688/20016:69830290v1
                                                                           8/21/20185:59:52PM
      Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page   34 of 52
                                                             ChrisDaniel-DistrictClerk
                                                                           HarrisCounty
                                                                           EnvelopeNo:26935518
                                                                           By:KIRBY,TERESAA
                                                                           Filed:8/21/20185:59:52PM
                                    CAUSE NO. 2016-87708

HASSELL CONSTRUCTION COMPANY,                  §            IN THE DISTRICT COURT OF
INC.,                                          §
                                               §
             Plaintiff,                        §
                                               §
v.                                             §             HARRIS COUNTY, TEXAS
                                               §
ROYCE HASSELL and                              §
SILVIA HASSELL                                 §
                                               §
             Defendants.                       §             113TH JUDICIAL DISTRICT


                   ORDER ON PLAINTIFFS’ UNOPPOSED MOTION
                FOR WITHDRAWAL AND SUBSTITUTION OF COUNSEL



        CAME TO BE CONSIDERED, Defendants Royce Hassell and Silvia Hassell

(collectively, “Defendants”) Unopposed Motion For Withdrawal and Substitution of Counsel.

Upon reviewing the motion, the Court is of the opinion that the motion should be GRANTED.

        It is therefore ORDERED that Ms. Silvia Hassell be substituted as attorney-in-charge for

Defendants Royce Hassell and Silvia Hassell in this case.

        IT IS FURTHER ORDERED Derrick B. Carson and Deanna Markowitz Willson of

Locke Lord LLP are no longer counsel of record in this case and are excused from any further

responsibilities in this matter.


Signed this ____ day of ___________ 2018.


                                            ___________________________________
                                             JUDGE PRESIDING




                                               1
Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 35 of 52
Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 36 of 52
      Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 37 of 52                           8/23/2018 4:35 PM
                                                                            Chris Daniel - District Clerk Harris County
                                                                                              Envelope No. 27004389
                                                                                                   By: TERESA KIRBY
                                                                                             Filed: 8/23/2018 4:35 PM

                                     CAUSE NO. 2016-87708

   HASSELL CONSTRUCTION COMPANY, §                           IN THE DISTRICT COURT OF
INC.,                            §
                                 §
         Plaintiff,              §
                                 §
v.                               §                             HARRIS COUNTY, TEXAS
                                 §
ROYCE HASSELL and                §
SILVIA HASSELL                   §
                                 §
         Defendants.             §                             61st JUDICIAL DISTRICT

                                  NOTICE OF SUBMISSION

       Defendants Royce Hassell and Silvia Hassell Unopposed Motion For Withdrawal and

Substitution of Counsel has been set for submission on Monday, September 10, 2018 at 8:00

a.m. in the 61st Judicial District Court of Harris County, Texas.



                                             Respectfully submitted,

                                             LOCKE LORD LLP

                                             By: /s/Derrick B. Carson
                                                Derrick B. Carson
                                                Texas State Bar No. 24001847
                                                dcarson@lockelord.com
                                                Jonathan Pelayo
                                                Texas State Bar No. 24060402
                                                jpelayo@lockelord.com
                                                Christian Perez
                                                Texas State Bar No. 24098243
                                                cperez@lockelord.com
                                                600 Travis Street, Suite 2800
                                                Houston, Texas 77002
                                                713-226-1200 - Telephone
                                                713-223-3717 - Facsimile

                                             ATTORNEYS FOR DEFENDANTS

                                             By:       /s/
                                                   1
      Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 38 of 52




                                                Leonard H. Simon
                                                Texas State Bar No. 18387400
                                                Pendergraft & Simon
                                                lsimon@pendergraftsimon.com
                                                2929 Allen Parkway, Suite 200
                                                Houston, Texas 77019
                                                713-737-8207 - Telephone
                                                832-202-2810 - Facsimile

                                                Silvia T. Hassell
                                                Texas State Bar No. 09205200
                                                seahassell@aol.com
                                                12807 Haynes Rd., Bldg. C
                                                Houston, Texas 77006 713-
                                                665-2442 - Telephone 713-
                                                665-0369 - Facsimile

                                            ATTORNEY FOR DEFENDANTS



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this filing was served upon all counsel of
record pursuant to the Texas Rules of Civil Procedure on this the 23rd day of August 2018.
                                                     /s/ Derrick Carson
                                                        Derrick Carson




                                                2
Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 39 of 52
Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 40 of 52
Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 41 of 52



                                                                      Pgs-1

                                                                      SBATX
Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 42 of 52
Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 43 of 52
      Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 44 of 52                                    1/21/2019 10:37 AM
                                                                                   Marilyn Burgess - District Clerk Harris County
                                                                                                        Envelope No. 30533309
                                                                                                         By: Quandella Andrews
                                                                                                     Filed: 1/22/2019 12:00 AM
                                     RENTEA & ASSOCIATES
                                       __________________
                                           Attorneys At Law

                                        700 Lavaca, Suite 1400-2678
                                           Austin, Texas 78701
                                                                                           Bogdan Rentea*
Tel. (512) 472-6291                                                      *Board Certified Administrative Law
Fax (512) 472-6278                                                        Texas Board of Legal Specialization
Email: brentea@rentealaw.com



                                            January 21, 2019


Via Electronic-Filing
Chris Daniel, District Clerk
Harris County Courthouse
P.O. Box 4651
Houston, Texas 77210

                                Re      Cause No. 2016-87708; Hassell Construction Company, Inc.
                                        v. Royce Hassell and Silvia Hassell;
                                        113th Judicial District Court of Harris County, Texas

Dear Clerk:

        Please be advised that the following is my vacation schedule for 2019:

                                            April 8-12, 2019
                                            July 1-12. 2019
                                           October 1-11, 2019

        I respectfully request that no hearings, trials, pre-trials, arbitrations, mediations, or the like
be scheduled in any cases pending in your courts, and that counsel not set any matters for
deposition, inspections, and like matters requiring my presence.

         Please file this document in the Court's file for the above-referenced cause. This vacation
letter has been copied to all counsel of record via e-file.

                                                         Sincerely,

                                                         /s/ Bogdan Rentea

                                                         Bogdan Rentea

BR/ch

cc:     All Counsel of Record via e-file
Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 45 of 52
      Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 46 of 52                                3/20/2019 3:30 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 32099677
                                                                                                       By: Brenda Espinoza
                                                                                                  Filed: 3/20/2019 3:30 PM

                                     CAUSE NO. 2016-87708

HASSELL CONSTRUCTION COMPANY,                     §   IN THE DISTRICT COURT OF
INC.,                                             §
      Plaintiff                                   §
                                                  §
v.                                                §   HARRIS COUNTY, TEXAS
                                                  §
ROYCE HASSELL and                                 §
SILVIA HASSELL,                                   §
      Defendants                                  §   61ST JUDICIAL DISTRICT


                SUGGESTION OF BANKRUPTCY AND STATUS REPORT


       Plaintiff, Hassell Construction Company, Inc. ("HCCI"), files this suggestion of bankruptcy

filing and status report and shows as follows:

       On January 18, 2019, this Court entered an order setting this matter for a status conference

on March 21, 2019. HCCI provides notification to the Court that on February 4, 2019, one of the

Defendants in this case, Royce Hassell, filed a Voluntary Petition under Chapter 11 of the United

States Bankruptcy Code and was assigned Case No. 19-30694 by the United States Bankruptcy

Court for the Southern District of Texas. The bankruptcy proceeding is still pending.

       Pursuant to the United States Bankruptcy Code, the commencement of the above-described

bankruptcy case triggered an automatic stay which precludes further prosecution of this action until

further notice. See 11 U.S.C. sec. 362(a).

       For the above reasons, HCCI prays that the Court take notice of such bankruptcy filing and

acknowledge the prohibitions of the automatic stay until further appropriate court orders.

       Respectfully submitted this 20th day of March, 2019.

                                                      RENTEA & ASSOCIATES


                                                      /s/ Bogdan Rentea
                                                      Bogdan Rentea
                                                      State Bar No. 16781000
                                                      700 Lavaca, Suite 1400
                                                      Austin, Texas 78701
      Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 47 of 52




                                                    Tel: (512) 472-6291
                                                    Fax: (512) 472-6278
                                                    brentea@rentealaw.com
                                                    ATTORNEYS FOR PLAINTIFF


                                CERTIFICATE OF SERVICE

        By my signature above, I hereby certify that on the 20th day of March, 2019, a true and
correct copy of the foregoing Suggestion of Bankruptcy and Status Report was served on all parties
of record through their counsel of record via the Court's e-file system.
Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 48 of 52
Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 49 of 52
Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 50 of 52
Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 51 of 52
Case 19-03452 Document 1-32 Filed in TXSB on 05/03/19 Page 52 of 52
